PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Kolar et al.
Application No. 14/659,094
Filed: 16 Mar 2015
For: SEALING ENCLOSURE FOR A BLENDER
:
:
:
:	DECISION ON PETITION
:
:
:

This is a decision on the “RENEWED PETITION UNDER 1.78(c) AND 1.78(e) TO ACCEPT AN UNINTENTIONALLY DELAYED CLAIM UNDER 35 U.S.C. § 119(e) AND § 120 FOR BENEFIT OF A PRIOR-FILED APPLICATION,” filed December 2, 2021. The petition is being treated under 37 C.F.R. § 1.78(e) and 37 C.F.R. § 1.78(c).

The petition is again DISMISSED. 

The instant application was filed as a reissue application on March 16, 2015. The application was filed without an application data sheet (ADS) on May 6, 2015, a corrected Filing Receipt was mailed indicating that this application is a reissue of U.S. Patent No. 8,087,603, which issued January 3, 2012 from Application No. 12/460,592 which was filed July 22, 2019.

The instant application was filed because patentee claimed more or less than he had a right to claim in the patent. Specifically, this is a broadening reissue filed because Claim 9 was too narrow and adding independent Claims 18 and 24 to clarify the structure of the invention.

On October 15, 2020, the initial petition was filed. Petitioner asserted that the petition was filed because the Office did not recognized the benefit claims to provisional Application Nos. 61/189,172 and 61/209,063, as noted in the final Office action mailed April 17, 2020. On November 16, 2020, a decision was mailed dismissing the petition because (1) the application data sheet (ADS) was not properly marked up to identify the information being added relative to the most filing receipt and (2) applicant had not provided an adequate explanation that the entire delay was unintentional.

On December 2, 2021, the subject renewed petition was filed. Petitioner argues in support of an explanation that the entire delay was unintentional that the examiner noted in the non-final Office action mailed August 17, 2016 that the examiner noted the failure to claim domestic benefit of the provisional applications, and that applicant attempted to correct the benefit claims 

A petition for acceptance of a claim for late priority under 37 CFR 1.78(c) must be accompanied by:  

(1)  the reference required by 35 U.S.C. 119(e) and 37 CFR 1.78(a)(3) of the prior-filed application, unless previously submitted;
(2)  the petition fee set forth in § 1.17(m); and
(3)  a statement that the entire delay between the date the claim was due under 37 CFR 1.78(a)(4) and the date the claim was filed was unintentional.  The Director may require additional where there is a question whether the delay was unintentional.

A petition for acceptance of a claim for late priority under 37 CFR 1.78(e) must be accompanied by:  

(1)  the reference required by 35 U.S.C. 120 and 37 CFR 1.78(d)(2) of the prior-filed application, unless previously submitted;
(2)  the petition fee set forth in § 1.17(m); and
(3)  a statement that the entire delay between the date the claim was due under 37 CFR § 1.78(d)(3) and the date the claim was filed was unintentional.  The Director may require additional where there is a question whether the delay was unintentional. 

Further, the nonprovisional application claiming the benefit of a prior-filed provisional application (or an intermediate application claiming the benefit of the prior-filed provisional application) must have been filed within twelve months of the filing date of the prior-filed provisional application. Additionally, any nonprovisional application claiming the benefit of a prior-filed nonprovisonal application must be copending with the prior-filed nonprovisional application.

The petition lacks item (3). 

With regard to item (3), The USPTO requires additional information concerning whether a delay in seeking acceptance of a delayed benefit claim was unintentional where the petition to accept such benefit claim was filed more than two years after the date the benefit claim was due. See Clarification of the Practice for Requiring Additional Information in Petitions Filed in Patent Applications and Patents Based on Unintentional Delay, 85 FR 12222 (March 2, 2020).

In this instance, a petition under 37 CFR 1.78 was filed more than two years after the date the benefit claim was due. Therefore, applicant must provide sufficient information of the facts and Id. at 12223.

When addressing the delay, petitioner is reminded that an intentional course of action is not rendered unintentional when, upon reconsideration, the petitioner changes his or her mind as to the course of action that should have been taken. See In re Maldague, 10 USPQ2d 1477, 1478 (Comm'r Pat. 1988). Petitioner's failure to carry the burden of proof to establish that the “entire” delay was “unintentional” may lead to the denial of a petition under 37 CFR 1.78, regardless of the circumstances that originally resulted in the failure to timely submit the domestic benefit claim.

Specifically, it is noted that the non-final Office action mailed November 26, 2019, stated that a petition under 37 CFR 1.78 was needed to accept the delayed benefit claim.  However, no petition was filed until October 15, 2020, after the mailing of the final Office action mailed April 17, 2020, which again noted that a § 1.78 petition was needed to correct the benefit claim. Petitioner must explain why a petition was not promptly filed after receipt of the November 26, 2019 non-final Office action, which indicated the necessary of such a petition, and the reason for the delay in filing the initial petition.

Petitioner should note that the party whose delay is relevant is the party having the right or authority to file the domestic benefit claim in the above-identified application. When the applicant assigns the entire right, title, and interest in an invention to a third party (and thus does not retain any legal or equitable interest in the invention), the applicant's delay is irrelevant in evaluating whether the delay was unintentional. See Kim v. Quigg, 718 F. Supp. 1280, 1284, 12 USPQ2d 1604, 1607-08 (E.D. Va. 1989). See MPEP 711.03(c)(II)(C)-(F) for additional guidance on the information required to establish that the entire delay was unintentional.

A renewed petition, addressing the matter discussed above, must be filed if reconsideration is desired.

Further correspondence with respect to this matter should be addressed as follows:

By mail: 		Mail Stop PETITIONS
Commissioner for Patents
Post Office Box 1450		
Alexandria, VA 22313-1450
	
By hand:		Customer Service Window
Mail Stop Petitions
Randolph Building
401 Dulany Street
Alexandria, VA 22314


ATTN: Office of Petitions

Registered Users may also respond by EFS-Web.

Any inquiries concerning this decision may be directed to the undersigned at (571) 272-3231.                                                                                     /DOUGLAS I WOOD/Attorney Advisor, OPET